Citation Nr: 0805787	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently rated as 40 percent disabling.   

2.  Entitlement to service connection for neuropathy of the 
lips, as secondary to the service-connected diabetes 
mellitus, type II.  

3.  Entitlement to service connection for peripheral 
neuropathy of the hands, as secondary to the service-
connected diabetes mellitus, type II.     


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                 

In November 2007, while sitting at the RO in Cheyenne, 
Wyoming, the veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims folder.  


FINDINGS OF FACT

1.  In August 2006, prior to promulgation of a decision by 
the Board, the veteran withdrew his appeal in regard to the 
claim of entitlement to an evaluation in excess of 40 percent 
for diabetes mellitus, type II. 

2.  The relevant competent evidence is in relative equipoise 
as to whether the veteran's neuropathy of the lips was caused 
by his service-connected diabetes mellitus, type II.   

3.  The relevant competent evidence is in relative equipoise 
as to whether the veteran's peripheral neuropathy of the 
hands was caused by his service-connected diabetes mellitus, 
type II.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an evaluation in 
excess of 40 percent for diabetes mellitus, type II, have 
been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).       

2.  The veteran's neuropathy of the lips is proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2007).      

3.  The veteran's peripheral neuropathy of the hands is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, in a VA Form 21-4138, 
Statement in Support of Claim, dated in August 2006, 
indicated that due to the RO's recent decision increasing the 
disability rating for his service-connected diabetes 
mellitus, type II, from 20 percent to 40 percent disabling, 
he was withdrawing from appellate consideration the issue 
involving his entitlement to an evaluation in excess of 40 
percent for diabetes mellitus, type II.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.

II.  Service Connection Claims

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).        

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for secondary service 
connection for neuropathy of the lips and peripheral 
neuropathy of the hands on the basis that they were caused by 
the service-connected diabetes mellitus, type II.  Therefore, 
no further development is needed with regard to this appeal.  

B.  Factual Background

By a July 2001 rating action, the RO granted the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, type II.   

In December 2005, the veteran filed claims of service 
connection for neuropathy of the lips and peripheral 
neuropathy of the hands, both as secondary to the service-
connected diabetes mellitus, type II.   

A VA examination was conducted in January 2006.  At that 
time, the examiner stated that the veteran had a history of 
diabetes mellitus, type II, since 1992.  The examiner 
indicated that according to the veteran, he had developed in 
the past two to three months, a tingling sensation which was 
intermittent but occurred daily in all of the fingertips of 
both hands.  He denied any tingling sensation, numbness 
sensation, or alteration in sensation in either foot.  The 
veteran reported that also for the past two to three months, 
he had developed a constant tingling numb sensation in both 
the upper and lower lips.  Upon neurologic testing of the 
upper and lower extremities, there were symmetrical deep 
tendon reflexes.  The veteran had normal pedal pulses at both 
feet and in the radial artery in the hands, bilaterally.  
There was no skin breakdown, and there were no ulcerations.  
On neurosensory testing, the veteran maintained vibratory 
sensation, a 10-gram monofilament touch sensation, and 
pinprick from dull discrimination was present in the toes and 
fingers of both feet and hands.  He also maintained pinprick 
from dull discrimination and 10-gram monofilament touch 
sensation on the upper and lower lips.  The diagnoses were 
diabetes mellitus, type II, and subjective history of 
neuropathy, currently with a normal examination on 
neurosensory testing.  The examiner stated that the veteran's 
description of bilateral upper lower lip paresthesias and 
paresthesias of tingling just in the tips of all the fingers 
without involvement of the feet was not at least as likely as 
not due to his service-connected diabetes.  According to the 
examiner, at present, the veteran had a normal neurosensory 
examination and his symptoms in that distribution were not 
commonly associated with diabetes mellitus.   

In a private medical statement from D.T.H., M.D., dated in 
February 2006, Dr. H. stated that it was his opinion that, 
more likely than not, the neuropathy in the veteran's lips 
and bilateral hands and fingers was secondary to his exposure 
to Agent Orange while serving in Vietnam.  

In June 2006, the RO received two private medical statements 
from Dr. D.T.H.  In the first private medical statement, Dr. 
H. stated that after examining and treating the veteran, it 
was his medical opinion that more likely than not his 
neuropathy of the lips was the result or secondary to his 
service-connected diabetes mellitus, type II, condition.  In 
the second private medical statement from Dr. H., Dr. H. 
indicted that after examining and treating the veteran, it 
was his medical opinion that more likely than not his 
peripheral neuropathy of the hands was the result or 
secondary to his service-connected diabetes mellitus, type 
II, condition.   

In July 2006, the RO received private medical records from 
Dr. D.T.H., dated from November 1994 to April 2006.  The 
records show that in December 2004, the veteran stated for 
the past two days, he had experienced numbness and tingling 
in the tips of his fingers.  He also noted that he had 
numbness in his lips.   

In November 2007, the veteran testified, via a 
videoconference, before the undersigned Board member.  At 
that time, he testified that he had tingling and numbness in 
his lips and hands.  The veteran reported that his treating 
physician, Dr. D.T.H., had informed him that his neuropathy 
of the lips and hands was caused by his diabetes mellitus, 
type II, and that those symptoms were fairly common in a 
diabetic patient.     

C.  Analysis 

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In the instant case, the veteran contends that his neuropathy 
of the lips and peripheral neuropathy of the hands were 
caused or made worse by his service-connected diabetes 
mellitus, type II.  In this regard, after reviewing the 
evidence of record, the Board finds that the relevant 
evidence is in approximate equipoise and therefore supports 
the veteran's claims for service connection for neuropathy of 
the lips and peripheral neuropathy of the hands, both on the 
basis that they were caused by his service-connected diabetes 
mellitus.  See 38 U.S.C.A. § 5107(b) (there need not be a 
preponderance of the evidence in the veteran's favor, but 
only an approximate balance of the positive and negative 
evidence).  

The Board recognizes that in the veteran's January 2006 VA 
examination, the examiner noted that the veteran had a 
subjective history of neuropathy, but a normal objective 
examination on neurosensory testing.  Thus, the examiner 
concluded that the veteran's description of bilateral upper 
lower lip paresthesias and paresthesias of tingling in the 
tips of all the fingers was not at least as likely as not due 
to his service-connected diabetes.  However, in June 2006 
private medical statements from the veteran's treating 
physician, Dr. D.T.H., Dr. H. stated that after examining and 
treating the veteran, it was his opinion that, more likely 
than not, the veteran's neuropathy of the lips and peripheral 
neuropathy of the hands, were both the result or secondary to 
his service-connected diabetes.  

The Board finds that in reading all of the opinions together, 
what emerges is positive and negative evidence that is in 
relative equipoise as to whether the veteran's neuropathy of 
the lips, and peripheral neuropathy of the hands, were caused 
by his diabetes mellitus, type II.  Thus, the Board finds 
that, with application of the doctrine of reasonable doubt, 
service connection for neuropathy of the lips as secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is warranted.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.  The Board also finds that service 
connection for peripheral neuropathy of the hands as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, is warranted.  Id.       


ORDER

The issue of entitlement to an evaluation in excess of 40 
percent for diabetes mellitus, type II, is dismissed.  

Secondary service connection for neuropathy of the lips is 
granted.  

Secondary service connection for peripheral neuropathy of the 
hands is granted.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


